DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (USP 7,900,705) in view of Brockman et al. (USP 6,684,952) in further view of Gray (WO 2018/118028).
With respect to claims 1 and 7, Patel disclose a multilateral completion system/method (see figure 14), comprising: a main bore completion (1222) having an inductive coupler (1318); a lateral completion (1214); a second lateral completion (1216); a junction (1342) having an inductive coupler (1340) that is electrically 

With respect to claim 3, Patel et al. is silent as to how the completions are connected.  Gray teaches that the electrical devices which are inductively coupled may be coupled in parallel, series, or a combination thereof (see paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the electrical devices in parallel as this is one of the finite number of ways to connect them and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 4, Patel et al. disclose wherein the electrical conduit (1408) of the final completion runs through an inner diameter of the second junction (see figure 22).
With respect to claim 5, Patel et al. in view of Brockman disclose wherein inductive couplers of the main bore, the lateral completion, and the junction are females, and wherein the inductive couplers of the final completion are males (see figure 22).
With respect to claim 6, Patel et al. in view of Brockman in further view of Gray disclose wherein the first inductive coupler, the second inductive coupler, and the third inductive coupler of the final completion are positioned to land across from the inductive 
With respect to claim 8, Patel et al. in view of Brockman et al. and Gray disclose wherein the final completion (see figure 14) comprises a fourth inductive coupler, the method further comprising: deploying a third lateral completion in a third lateral borehole of the multilateral wellbore, the third lateral completion comprising an inductive coupler; deploying a third junction into the main bore of the multilateral wellbore, the third junction comprising an inductive coupler and an electrical conduit through an inner diameter of the third lateral borehole; connecting the electrical conduit of the third junction to the inductive coupler of the third lateral completion to electrically connect the third junction with the third lateral completion; running the electrical conduit of the final completion through an inner diameter of the third junction; and coupling the fourth inductive coupler of the final completion with the inductive coupler of the third junction to electrically connect the final completion with the third junction.
With respect to claim 9, Patel et al. is silent as to how the completions are connected.  Gray teaches that the electrical devices which are inductively coupled may be coupled in parallel, series, or a combination thereof (see paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the electrical devices in parallel as this is one of the finite number of ways to connect them and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

With respect to claim 16, Patel in view of Brockman in further view of Gray teach a second lateral completion having an inductive coupler; and a second junction having an inductive coupler electrically connected to the inductive coupler of the second lateral 
With respect to claim 17, Patel in view of Brockman in further view of Gray teach  a third lateral completion having an inductive coupler; and a third junction having an inductive coupler electrically connected to the inductive coupler of the third lateral completion, wherein the electrical conduit is disposed in the interior of the third junction and is electrically connected to the inductive coupler of the third lateral completion, and wherein the lateral completion, the second lateral completion, the third lateral completion, and the main bore completion are electrically connected in parallel (see the rejection of claim 2).
With respect to claim 18, Patel in view of Brockman in further view of Gray disclose a final completion (1201/1400) having a first inductive coupler electrically coupled to the inductive coupler of the main bore completion, and a second inductive coupler electrically coupled to the inductive coupler of the junction.
With respect to claim 19, Patel in view of Brock in further view of Gray disclose wherein the inductive coupler of the junction and the inductive coupler of the main bore completion are females, and wherein the first inductive coupler and the second inductive coupler of the final completion are males (see figure 22).
With respect to claim 20, Patel in view of Brockman in view of Gray teach wherein the first inductive coupler and the second inductive coupler of the final completion are positioned to land across from the inductive coupler of the main bore .

3.	Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Brockman in view of Gray as applied to claim 1 above, and further in view of Brockman (US 2004/0159429).
With respect to claim 10, Patel in view of Brockman in view of Gray do not disclose running in a running tool having a test apparatus.  Brockman (‘429) disclose a test tool (138) which is run in to test a junction assembly to make sure it is not faulty.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by including a test apparatus as taught by Brockman in order to test the junction before inserting the final completion.  
With respect to claim 11, Patel as modified disclose running the running tool into the main bore (see figure 2); performing, with the test apparatus, a first test on a component disposed in the main bore; running the running tool into the lateral borehole; performing, with the test apparatus, a second test on a second component disposed in the lateral borehole; and retrieving the running tool after performance of the first test and the second test, wherein the second lateral completion is deployed into the main bore after retrieval of the running tool (see paragraphs 36-38, wherein multiple tests are performed and the junctions can be installed in multiple trips so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to test one junction before installing lateral completion as this is one of a finite number of known options).

With respect to claim 13, Patel in view of Gray disclose wherein performing the test on the multilateral completion system comprises performing, with the test apparatus, a third test on an electrical connectivity of the junction (see paragraph 3, wherein Gray teaches it is known to test the cable while be installed during run in to pressure test in order test the connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tested the electrical connectivity as taught by Gray in order to ensure the electrical cable is working).
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the performance of a component, as testing to ensure components are working determines whether they meet a threshold performance level of the component.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steel, JR (US 2021/0140276) disclose an energy transfer . 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicole Coy/           Primary Examiner, Art Unit 3672